                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

IN THE MATTER OF:
David Allan Moore                           )      CASE NO. 17-81191-CRJ-13
SSN: XXX-XX-8002                            )
                                            )      CHAPTER 13
                     DEBTOR                 )


            ORDER APPROVING TRUSTEE’S MOTION TO MODIFY PLAN

        This case came before the Court on the Trustee’s Motion to Modify the confirmed Plan to
cure the Debtor’s default in Plan payments and request that the Debtor be placed on payment
monitoring for a term of three months, beginning with the payment due in the month of July
2020 and continuing through the payment due in the month of September 2020.

       Notice and opportunity to respond to the Trustee’s Motion having been given, and no
response having been filed by the Debtor, and it appearing that there is cause to grant the
Trustee’s Motion, it is hereby

       ORDERED that the Debtor’s Chapter 13 Plan payments increase to $399 monthly
beginning with the July 2020 payment, and continuing for the remaining term of the Plan.

       IT IS FURTHER ORDERED beginning July 2020, the Debtor shall be placed on a three
(3) month payment monitoring period, time being of the essence, wherein if Plan payments are
not made within the month in which they are due, the Trustee may obtain an order of dismissal
without further notice.


Dated this the 8th day of July, 2020.

                                                   /s/ Clifton R. Jessup, Jr.
                                                   Clifton R. Jessup, Jr.
                                                   United States Bankruptcy Judge
